          Case 1:20-cv-00932-BAM Document 23 Filed 07/26/21 Page 1 of 3


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH L. STACHEL
     Regional Chief Counsel
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4   Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (510) 970-4822
            Facsimile: (415) 744-0134
 7          E-Mail: Marcelo.Illarmo@ssa.gov
     Attorneys for Defendant
 8

 9

10
                                         UNITED STATES DISTRICT COURT
11
                                       EASTERN DISTRICT OF CALIFORNIA
12
                                                     FRESNO DIVISION
13

14
                                                                No. 1:20-cv-00932-BAM
15
         BRIAN EUGENE MANGRUM,
16                                                              STIPULATION AND ORDER FOR
         Plaintiff,                                             EXTENSION TO FILE OPPOSITION TO
17
                                                                PLAINTIFF’S OPENING BRIEF
         v.
18
         KILOLO KIJAKAZI,1
19       Acting Commissioner of Social Security,
20                           Defendant.
21
                The parties stipulate through counsel that Defendant, the Commissioner of Social Security
22
     (the “Commissioner”), shall have an extension of time to file his opposition to Plaintiff’s opening
23
     brief in this case. In support of this request, the Commissioner respectfully states as follows:
24
                1.     Primary responsibility for handling this case has been delegated to the Office of
25
     the Regional Chief Counsel, Region IX, in San Francisco, California (the “Region IX Office”).
26
     1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
27   Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for Andrew Saul as the defendant
     in this suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of the
28   Social Security Act, 42 U.S.C. § 405(g).
       Case 1:20-cv-00932-BAM Document 23 Filed 07/26/21 Page 2 of 3


 1           2.       Defendant’s response to Plaintiff’s opening brief is currently due July 29, 2021.

 2   Defendant has not previously requested an extension of time for this deadline.

 3           3.       The Region IX Office currently handles all district and circuit court litigation

 4   involving the Social Security program arising in Arizona, California, Hawai‘i, Nevada, and

 5   Guam.

 6           4.       The Region IX Office employs 47 staff attorneys, of whom 27 handle civil

 7   litigation involving the Social Security program in these eight assigned jurisdictions, at least part-

 8   time. Between July 15, 2021, and August 14, 2021, the Region IX Office has 247 district court

 9   briefs due in the jurisdictions it handles. In addition, the Region IX Office has five appellate

10   cases requiring briefing before the Ninth Circuit Court of Appeals during that period.

11           5.       In addition to this “program” litigation, the 27 staff attorneys in the Region IX

12   Office maintain other workload responsibilities, with most of them dedicating 40 percent or more

13   of their time to these workloads. The Region IX Office provides a full range of legal services as

14   counsel for the Social Security Administration, in a region that covers four states (including the

15   most populous state in the nation) and three territories. These other workloads include

16   employment litigation; civil rights investigations; bankruptcy matters; and requests for legal

17   advice on wide-ranging topics, including employee conduct and performance, reasonable

18   accommodation, hostile work environment, ethics, Privacy Act and disclosure, torts, property,

19   and contracts.

20           6.       The undersigned attorney has 13 briefs due in district court cases over the next 30
21   days, as well as additional non-briefing work.

22           7.       Due to the volume of the overall workload within the Region IX Office, neither the

23   undersigned attorney nor another attorney in the Region IX Office anticipate being able to

24   complete briefing by the current due date of July 29, 2021. Therefore, Defendant seeks an

25   extension of 32 days, until August 30, 2021 to respond to Plaintiff’s opening brief.

26           8.       This request is made in good faith and is not intended to delay the proceedings in
27   this matter.

28
                                                         2
       Case 1:20-cv-00932-BAM Document 23 Filed 07/26/21 Page 3 of 3


 1          WHEREFORE, Defendant requests until August 30, 2021, to file his opposition to

 2   Plaintiff’s opening brief.

 3

 4                                                Respectfully submitted,
 5

 6   DATE: July 22, 2021                          /s/_ Stuart Barasch*
                                                  STUART BARASCH
 7                                                Attorney for Plaintiff
                                                  (* approved via email on 7/21/21)
 8

 9                                                PHILLIP A. TALBERT
                                                  Acting United States Attorney
10
     DATE: July 22, 2021                    By    s/ Marcelo Illarmo
11                                                MARCELO ILLARMO
                                                  Special Assistant United States Attorney
12

13                                                Attorneys for Defendant

14
                                                  ORDER
15
              Pursuant to the parties’ stipulation, and good cause appearing, Defendant’s request for
16
     an extension of time to file an opposition to Plaintiff’s opening brief is GRANTED. Defendant
17
     shall file a response to Plaintiff’s opening brief on or before August 30, 2021. All other deadlines
18
     in the Court’s Scheduling Order are modified accordingly.
19

20   IT IS SO ORDERED.
21
        Dated:     July 26, 2021                              /s/ Barbara   A. McAuliffe            _
22                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                       3
